Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Claims 1-10 & 20-29 are pending examination, while claims 11-19 are withdrawn status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 & 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “perform a first set of autonomous tasks …using data from an additional set of sensors not on the first sensory module” is unclear and indefinite. The claim fails 
Claim 20 has same issue as shown above.
Claims 2-10 & 21-29 depend on the rejected claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (20170225332) in view of Starr (20180085798).
With regard to claim 1, Deyle discloses a robotic system, comprising: 
a first sensory module comprising a first set of sensors configured to collect data corresponding to internal or external characteristics of the robotic system (robot mobile 100 includes cameras, RFID, etc., see at least [0091]+)  a non-transitory computer readable storage medium comprising computer readable instructions embodied thereon; and at least one processor configured to execute the computer readable instructions to (the robot 100 includes one or more hardware processors or controllers, see at least [0091]+), 
(navigation system 710 determines a route, path ordered set of locations, and a map, the system does not using data from the camera module, see at least [0093]+), and 
produce a second computer readable map based on data from the first set of sensors on the first sensory module and the additional set of sensors (generating an updated map using combination of camera, GPS, and RFID, see at least [0108]+).  
Deyle discloses the sensory module such as camera installed on top of the robot (see [0255], or at a difference situation, the robot can include a reader antenna, a direction of arrival (DoA) antennas which can move inside out (see [0277]).  However, he does not clearly indicate whether those antennas are decoupled from the body of the robot.
Starr discloses a robot which includes a sensory module such as a sensor component 12 which may be coupled/decoupled to and from the robot 10, see at least [0018]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Deyle by including the senory module which are coupled/decoupled as taught by Starr for the robot easily moving within a narrow area.

With regard to claim 2, Deyle teaches that the first sensory module comprises a connection interface coupled to a respective connection interface of the robotic system (user interface 718, display 720, see at least [0098]).  

the chassis or body of the robotic system (see at least [0277]-[0278]+).  

With regard to claim 4, Starr teaches that the first sensory module is coupled and decoupled from the robotic system without modifications to a chassis of the robotic system (see at least [0018]-[0020]+).  

With regard to claim 5, Starr teaches that the first sensory module is inoperable prior to being coupled to the at least one processor (see at least [0018]-[0020]+) .  

With regard to claim 6, Deyle further teaches that a second different sensory module coupled to the first sensory module, the first and second sensory module being in communication with the at least one processor of the robotic system (see at least [0087]-[0098]+).  

With regard to claim 7, Deyle teaches that the at least one processor of the robotic system is further configured to execute the instructions to: perform a second set of autonomous tasks with the first sensory module coupled to the at least one processor, the second set of autonomous tasks includes all of the tasks of the first set of tasks and one or more additional tasks based on the second computer readable map (camera, antenna array, and laser scanners, and etc., see Fig.8)



With regard to claim 9, Deyle teaches that the first sensory module includes one or more processors configured to, receive computer readable instructions received by the at least one processor of the robotic system, and execute the computer readable instructions (see at least [0083]-[0087[+).  

With regard to claim 10, Deyle teaches that the execution of the computer readable instructions by the one or more processors of the first sensory module configures the one or more processors of the first sensory module to execute an image recognition model, the image recognition model is configured to identify features in images captured by either the first set of sensors on the first sensory module or the additional set of sensors (generating a semantic map, see at least [0256]-[0264]+).

With regard to claim 20, Deyle discloses a method for being performed by a robotic system, comprising collecting, by a first set of sensors on a first sensory module, data corresponding to internal or external characteristics of the robotic system (A robot includes camera array, a close range RFID array, a long range RFID array, and etc. see Fig.8 with processing such as methods shown in Fig.9 or Fig.10); 
(navigation system 710 determines a route, path ordered set of locations, and a map, the system does not using data from the camera module, see at least [0093]+);  and 
producing, by the processor upon execution of the computer readable instructions, a second computer readable map based on data from the first set of sensors on the first sensory module and the additional set of sensors (generating an updated map using combination of camera, GPS, and RFID, see at least [0108]+).  
 

With regard to claim 21, Deyle teaches that the first sensory module comprises a connection interface coupled to a respective connection interface of the robotic system (user interface 718, display 720, see at least [0098]).  

With regard to claim 22, Deyle teaches that the connection interface of the first sensory module is configured based in part on a shape of a chassis or body of the robotic system (see at least [0277]-[0278]+).  .  

With regard to claim 23, Starr teaches that the first sensory module is coupled and decoupled from the robotic system without modifications to a chassis of the robotic system (see at least [0018]-[0020]+).  

With regard to claim 24, Starr teaches that the first sensory module is inoperable prior to being coupled to the at least one processor (see at least [0019]-[0025]+).  

With regard to claim 25, Deyle further teaches that: coupling a second different sensory module, the second sensory module being coupled to the first sensory module, the first and second sensory module being in communication with the at least one processor of the robotic system (see at least [0087]-[0098]+).  

With regard to claim 26, Deyle further teaches that: performing, by the processor upon execution of the computer readable instructions, a second set of autonomous tasks with the first sensory module, the second set of autonomous tasks includes all of the tasks of the first set of tasks and one or more additional tasks based on the second computer readable map (camera, antenna array, and laser scanners, and etc., see Fig.8).  

With regard to claim 27, Deyle teaches that the first sensory module includes one of a camera and lights component, a light-detecting and ranging sensory component, a depth camera component, or one or more internal monitoring sensor components (see Fig.8).  

With regard to claim 28, Deyle teaches that the first sensory module includes one or more processors configured to receive the computer readable instructions received by the at least one processor of the robotic system (see at least [0083]-[0087]+).  

With regard to claim 29, Deyle teaches that the execution of the computer readable instructions by the one or more processors of the first sensory module configures the one or more processors of the first sensory module to execute an image recognition model, the image recognition model is configured to identify features in images captured by either the first set of sensors on the sensory module or the additional set of sensors (generating a semantic map, see at least [0254]-[0256]+). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662